United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
M.M., Appellant
)
)
and
)
)
DEPARTMENT OF THE ARMY, U.S. ARMY
)
CORPS OF ENGINEERS, New Orleans, LA,
)
Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-473
Issued: June 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal from a September 6, 2007 decision
of the Office of Workers’ Compensation Programs which denied his request for a hearing and a
May 31, 2007 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over these issues.
ISSUES
The issues are: (1) whether appellant has more than five percent permanent impairment
of his right upper extremity for which he received a schedule award; and (2) whether the Office
properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On July 31, 2006 appellant, then a 48-year-old rigging worker, sustained injury to the tip
of his right pinky finger in the performance of duty. On October 17, 2006 the Office accepted

his claim for a crushing injury of the right pinky finger, traumatic amputation,1 partial, without
complication of the right pinky. Appellant received appropriate compensation benefits. On
December 21, 2006 he requested a schedule award.
In a December 14, 2006 report, Dr. Eric R. George, a Board-certified hand surgeon, noted
that appellant was four weeks past an osteotomy of the finger and excision of the nail plate. He
opined that appellant’s amputation of the distal interphalangeal joint of the small finger would
entitle appellant to 45 percent impairment of the small finger, which translated to 5 percent
impairment of the upper extremity and 3 percent of the whole person.
In a January 9, 2007 report, the Office medical adviser noted appellant’s history of injury
and treatment and advised that he had utilized the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (5th ed. 2001) (A.M.A., Guides). He indicated that
appellant’s condition was accepted for a crushing injury to right little finger and amputation of
right little finger and that appellant achieved maximum medical improvement on
December 14, 2006. Regarding the amputation of the right little finger through the distal
phalanx, the Office medical adviser referred to Figure 16-32 and determined that this would
warrant 45 percent impairment of the finger. He noted that according to Table 16-1,3 45 percent
of the finger was equivalent to 5 percent of the hand. The Office medical adviser referred to
Table 16-24 and opined that it translated to five percent right upper extremity impairment.
On May 31, 2007 the Office granted appellant a schedule award for five percent
impairment of the right upper extremity. The award covered a period of 15.6 weeks from
December 15, 2006 to April 30, 2007.
On August 17, 2007 the Office received a request for hearing from appellant. The
request was postmarked August 7, 2007.
By decision dated September 6, 2007, the Office denied appellant’s request for a hearing
on the grounds that the request was untimely. It found that he did not submit his request for an
oral hearing within 30 days of the Office’s May 31, 2007 decision and, therefore, he was not
entitled to a hearing as a matter of right. Additionally, the Office considered the matter in
relation to the issue involved and denied appellant’s request on the basis that the issue could
equally well be addressed through the reconsideration process.

1
2

Dr. Eric George performed surgery on November 15, 2006.
A.M.A., Guides 442.

3

Id. at 438.

4

Id. at 439.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act5 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.6 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.7 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.8
ANALYSIS -- ISSUE 1
In the present case, appellant’s claim was accepted for crushing injury of the finger, right
pinky, traumatic amputation, partial without complication of the right pinky. The record
contains reports from appellant’s treating physician and the Office medical adviser. Both
physicians determined that appellant sustained five percent impairment of the right upper
extremity. In a December 14, 2006 report, Dr. George, appellant’s physician, opined that
appellant had five percent impairment of the arm due to his amputation of the distal
interphalangeal joint of the right little finger. He did not provide reference to the A.M.A.,
Guides in making his impairment rating.9 The Office medical adviser concurred with
Dr. George’s assessment of five percent impairment of the right arm.
The Board finds that the Office properly rated the impairment related to appellant’s right
pinky partial amputation. In a January 9, 2007 report, the Office medical adviser utilized the
A.M.A., Guides and referred to Figure 16-310 for the amputation of the right little finger through
the distal phalanx which provides 45 percent impairment. He referred to Table 16-1,11 and
advised that 45 percent of the finger was equal to 5 percent of the hand. The Office medical
adviser then referred to Table 16-212 and determined that this also represented five percent right
upper extremity impairment. The Board finds that the medical evidence establishes that
appellant has five percent permanent impairment of the right upper extremity.

5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8107.

7

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

8

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

9

Although Dr. George also expressed appellant’s impairment in terms of whole person impairment, schedule
awards are not payable for impairment of the whole person. See Tommy R. Martin, 56 ECAB 273 (2005).
10

A.M.A., Guides 442.

11

Id. at 438.

12

Id. at 439.

3

On appeal, appellant alleged that he had greater impairment and listed items that were
bothersome with regard to his injury. The medical record establishes that he has no more than
five percent permanent impairment of the right upper extremity.13
LEGAL PRECEDENT -- ISSUE 2
Section 8124 of the Act provides that a claimant is entitled to a hearing before an Office
representative when a request is made within 30 days after issuance of an Office final decision.14
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”15
Section 10.616(a) of Title 20 of the Code of Federal Regulations further provides, “A
claimant injured on or after July 4, 1966, who had received a final adverse decision by the
district Office may obtain a hearing by writing to the address specified in the decision. The
hearing request must be sent within 30 days (as determined by postmark or other carrier’s date
marking) of the date of the decision for which a hearing is sought.”16
The Office’s regulations provide that a request received more than 30 days after the
Office’s decision is subject to the Office’s discretion17 and the Board has held that the Office
must exercise this discretion when a hearing request is untimely.18
ANALYSIS -- ISSUE 2
Appellant’s request for a hearing was postmarked August 7, 2007. The Board notes that
the request for a hearing was more than 30 days after the Office issued its May 31, 2007
decision. Appellant was not entitled to a hearing as a matter of right.
The Office also properly exercised its discretion in denying a hearing upon appellant’s
untimely request by determining that the issues could be equally well addressed by requesting
reconsideration and submitting new evidence. The only limitation on the Office’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, a clearly
unreasonable exercise of judgment or actions taken which are contrary to logic and deductions
13

A claimant may seek an increased schedule award if the evidence establishes that progression of an
employment-related condition, without new exposure to employment factors, has resulted in a greater permanent
impairment than previously calculated. Linda T. Brown, 51 ECAB 115 (1999).
14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. § 10.615.

16

20 C.F.R. § 10.616(a).

17

20 C.F.R. § 10.616(b).

18

Samuel R. Johnson, 51 ECAB 612 (2000).

4

from known facts. There is no evidence of record that the Office abused its discretion in denying
appellant’s request for a hearing under these circumstances.
CONCLUSION
The Board finds that appellant has no more than five percent permanent impairment of
the right upper extremity for which he received a schedule award. The Board also finds that the
Office properly denied appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 6 and May 31, 2007 are affirmed.
Issued: June 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

